DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Terminal Disclaimer Review Decision mailed on 11/19/2021 and the Claims filed 3/21/2019.
Claims 1-20 are pending.  
Response to Arguments
In response to the Terminal Disclaimer Review Decision mailed on 11/19/2021 which approved the Terminal Disclaimer filed on 11/16/2021 the Double Patenting Rejections, as indicated in line number 3 of the office action mailed 8/29/2019, have been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the the first parameter” in line 6 of the claim which appears to be a typographical error and thus the Examiner suggests amending the claim to remove one of the “the” terms in the limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the abbreviation “MEMs” in line 4 of the claim, however the expanded form for the abbreviation “MEMs” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “MEMs”.
For the purposes of prosecution, the abbreviation “MEMS” will be interpreted as meaning “microelectromechanical systems”.
Claim 5 recites the limitation "the at least one layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a humidity sensor” in line 2 of the claim, however “a humidity sensor” element was already introduced earlier in line 3 of claim 1, which claim 8 depends from, and thereby it is unclear whether the “a humidity sensor” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the humidity sensor” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 8 recites the abbreviation “IR” in line 3 of the claim, however the expanded form for the abbreviation “IR” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “IR”.
For the purposes of prosecution, the abbreviation “IR” will be interpreted as meaning “infrared”.
Claim 10 recites the abbreviation “MEMs” in line 4 of the claim, however the expanded form for the abbreviation “MEMs” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “MEMs”.
For the purposes of prosecution, the abbreviation “MEMS” will be interpreted as meaning “microelectromechanical systems”.
Claim 14 recites the limitation "the at least one layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a humidity sensor” in line 2 of the claim, however “a humidity sensor” element was already introduced earlier in line 3 of claim 10, which claim 16 depends from, and thereby it is unclear whether the “a humidity sensor” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the humidity sensor” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 16 recites the abbreviation “IR” in line 3 of the claim, however the expanded form for the abbreviation “IR” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “IR”.
For the purposes of prosecution, the abbreviation “IR” will be interpreted as meaning “infrared”.
Claim 17 recites “a humidity sensor” in line 2 of the claim, however “a humidity sensor” element was already introduced earlier in line 3 of claim 10, which claim 16 depends from, and thereby it is unclear whether the “a humidity sensor” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the humidity sensor” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 17 recites the abbreviation “IR” in line 3 of the claim, however the expanded form for the abbreviation “IR” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “IR”.
For the purposes of prosecution, the abbreviation “IR” will be interpreted as meaning “infrared”.
Claim 19 recites the abbreviation “MEMs” in line 4 of the claim, however the expanded form for the abbreviation “MEMs” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “MEMs”.
For the purposes of prosecution, the abbreviation “MEMS” will be interpreted as meaning “microelectromechanical systems”.
Claim 20 recites “a humidity sensor” in line 2 of the claim, however “a humidity sensor” element was already introduced earlier in line 3 of claim 19, which claim 20 depends from, and thereby it is unclear whether the “a humidity sensor” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the humidity sensor” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 20 recites the abbreviation “IR” in line 3 of the claim, however the expanded form for the abbreviation “IR” has not been clearly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “IR”.
For the purposes of prosecution, the abbreviation “IR” will be interpreted as meaning “infrared”.
Note the dependent claims 2-9, 11-18 and 20 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Figure 1 of Gogoi (US 2006/0144142 A1) discloses a monolithically integrated multi-sensor (MIMs) comprising: 
a first integrated circuit comprising: 
a first MEMs sensor 102 (“accelerometer”- ¶0011) configured to measure a first parameter; and 
a second MEMs sensor 104 (“gyroscope”- ¶0011) configured to measure a second parameter wherein the the first parameter and the second parameter are different (¶0011) and wherein the first MEMs sensor 102, and the second MEMs sensor 104 are formed on or in a single semiconductor substrate 106 (“substrate”- ¶0011, see Claim 13).
Gogoi does not expressly disclose wherein the MIMs further comprises a humidity sensor configured to measure a parameter, and wherein the first parameter, the second parameter and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor are formed on or in the single semiconductor substrate.
Thus regarding independent claim 1 (which claims 2-9 depend from), the prior art of record including Gogoi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a humidity sensor configured to measure a parameter” and “wherein the first parameter, the second parameter and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor are formed on or in a single semiconductor substrate”.
Regarding independent claim 10, Figure 1 of Gogoi (US 2006/0144142 A1) discloses a monolithically integrated multi-sensor (MIMs) comprising: 
a first integrated circuit comprising: 
a first MEMs sensor 102 (“accelerometer”- ¶0011) configured to measure a first parameter; and 
a second MEMs sensor 104 (“gyroscope”- ¶0011) configured to measure a second parameter wherein the the first parameter and the second parameter are different (¶0011) and wherein the first MEMs sensor 102, and the second MEMs sensor 104 are formed on or in a single semiconductor substrate 106 (“substrate”- ¶0011, see Claim 13).
Gogoi does not expressly disclose wherein the MIMs further comprises a humidity sensor configured to measure a parameter and a third MEMs sensor configured to measure a third parameter, and wherein the first parameter, the second parameter, the third parameter, and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor, and the third MEMs sensor are formed on or in the single semiconductor substrate.
Thus regarding independent claim 10 (which claims 11-18 depend from), the prior art of record including Gogoi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a humidity sensor configured to measure a parameter” and “a third MEMs sensor configured to measure a third parameter wherein the first parameter, the second parameter, the third parameter, and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor, and the third MEMs sensor are formed on or in a single semiconductor substrate”.
Regarding independent claim 19, Figure 1 of Gogoi (US 2006/0144142 A1) discloses a monolithically integrated multi-sensor (MIMs) comprising: 
a first integrated circuit comprising: 
a first MEMs sensor 102 (“accelerometer”- ¶0011) configured to measure a first parameter; and 
a second MEMs sensor 104 (“gyroscope”- ¶0011) configured to measure a second parameter wherein the the first parameter and the second parameter are different (¶0011) and wherein the first MEMs sensor 102, and the second MEMs sensor 104 are formed on or in a single semiconductor substrate 106 (“substrate”- ¶0011, see Claim 13).
Gogoi does not expressly disclose wherein the MIMs further comprises a humidity sensor configured to measure a parameter and at least a third sensor configured to measure a third parameter wherein the first parameter, the second parameter, the third parameter, and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor, and the at least third sensor are formed on or in the single semiconductor substrate.
Thus regarding independent claim 19 (which claim 20 depends from), the prior art of record including Gogoi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a humidity sensor configured to measure a parameter” and “at least a third sensor configured to measure a third parameter wherein the first parameter, the second parameter, the third parameter, and the parameter measured by the humidity sensor are different and wherein the humidity sensor, the first MEMs sensor, and the second MEMs sensor, and the at least third sensor are formed on or in a single semiconductor substrate”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895